 REGENCY HOUSE OF WAL
LINGFORD
, INC
. 563 Regency House of Wallingford, Inc. 
and
 International 
Chemical Union Council/UFCW, Local 560C.  
Cases 34
ŒCAŒ9895, 34
ŒCAŒ9915, 34
ŒCAŒ10075, 
and 34
ŒCAŒ10101 January 31
, 2011
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE 
 AND 
HAYES
 On November 21, 
2006, Administrative Law Judge 
John J. McCarrick issued the attached decision.
1  The 
Respondent filed exceptions and a supporting brief to 
which the General Cou
nsel and the Charging Party (the 
Union) both filed answering briefs.  The General Cou
n-sel and th
e Union filed cross
-exceptions.  The U
nion 
filed a Motion to Strike Certain of the Respondent
™s Ex-ceptions.  The Respondent filed an answering brief and a 

brief in opposition to the Union
™s motion.  The U
nion 
filed a reply brief.
2   The National Labor Rel
ations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge
™s rulings, findings,
3 and conclusions, 
except
 as modified below, and to adopt the recom
men
d-ed Order
 as modified and set forth in full below.
4 1 Administrative Law 
Judge Howard Edelman conducted the hea
ring 
in this case on June 11 and 12, and July 9, 2002, and issued his d
ecision 
on January 24, 2003.  On May 31, 2006, the Board remanded the case 
for reassignment to a different administrative law judge to r
eview the 
record and issue a new dec
ision.  347 NLRB 173 (2006).
 2 Subsequently, the Union filed three citations of supplemental a
u-
thority to 
Fremont Medical Center
, 354 NLRB 454
 (2009)
; Par
kwood 
Development Center, Inc. v. NLRB
, 521 F.3d 404 (D.C. Cir. 2008)
; and 
B. A. Mullican Lumber & Mfg. Co.
, 350 NLRB 493 (2007), enf. denied 
535 F.3d 271 (4th Cir. 2008).  We have accepted the Union
™s submi
s-sions pursuant to 
Reliant Energy
, 339 NLRB 66 (2003).  
 3 The Respondent has excepted to some of Judge McCarrick
™s cred
i-bilit
y findings.  The Board
™s established policy is not to overrule an 
administrative law judge
™s credibility resolutions unless the clear pr
e-ponderance of all the relevant evidence convinces us that they are i
n-
correct.  
Standard Drywall Pro
ducts
, 91 NLRB 544 (
1950), enfd. 188 
F.2d 362 (3d Cir. 1951).  Judge McCarrick, who was assigned to the 
case after the close of the hearing, followed Judge Edelman
™s credibi
l-ity determinations after independently reviewing the r
ecord, where they 
were supported by the weight o
f the evidence.  We have carefully e
x-amined the record and find no basis for reversing the fin
dings.  
 In addition, t
he Respondent asserts that Judge Edelman
™s rulings, 
findings, and conclusions demonstrate bias and prej
udice.  On careful 
examination of th
e entire record, we are satisfied that the R
espondent
™s contentions are without merit. 
 In light of our decision here, the Union
™s motion to strike certain of 
the Respo
ndent
™s exceptions is moot. 
 4  We shall modify the judge
™s recommended Order to provide
 for 
the posting of the notice in a
ccord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010), and to conform more closely to the findings herein.  We 
I. OVERVIEW
 We adopt the judge
™s fin
ding, for the reasons he stated, 
that the Respondent violated Section 8(a)(1) of the Act 
by soliciting employees
™ grievance
s during a decertific
a-tion campaign and thereby impliedly promising to rem
e-dy them.
5  Likewise, we adopt the judge
™s findings, for 
the reasons he gave, that the Respondent vi
olated Section 
8(a)(5) and (1) of the Act by: (1) failing and refusing to 
furnish 
relevant i
nformation requested by the Union; (2) 
insisting, as a condition of bargaining for any su
ccessor 
agreement, that the Union agree to restore a wage i
n-crease found unlawful in a prior case; (3) dea
ling directly 
with unit employees over terms and co
nditions of e
m-shall also substitute a new notice in conformity with the Order as mod
i-fied.
 For the reasons stated in his dissent
ing opinion in 
J. Picini Flooring
, Member Hayes would not require electronic distribution of the notice. 
 Further, the majority has imposed a broad cease
-and
-desist order. 
Member Hayes finds that, considering the totality of the circumstances, 
a narrow ord
er is sufficient. Although the Respondent previously vi
o-
lated the Act, the Respondent has not engaged in such egregious or 

widespread misconduct 
ﬁas to demo
nstrate a general disregard for the 
employees
™ fundamental statutory rights.
ﬂ  Hickmott Foods, Inc.
, 242 
NLRB 1357 (1979). See also 
Postal Service, 
345 NLRB 409, 410 
(2005)
 (observing that a broad order is not warranted in every instance 
of recidivist misconduct, and determination is based on 
ﬁthe totality of 
circumstances
ﬂ), enfd. as modified 477 F.3d 2
63 (5th Cir. 2007).
 5 Although Human Resources Director Patricia Thomas told e
m-ployees several times that she could 
ﬁmake no promises,
ﬂ those di
s-claimers were insufficient to negate the implied promises to remedy 

grievances arising from Thomas
™s further st
atements to employees that 
she would relay the grievances to the appropr
iate people and get back 
to them.  
Hospital Shared Services, 
330 NLRB 317, 317 fn.
 6 (1999) 
(president
™s ﬁrote disclaimers
ﬂ were contradicted by his offer to bring 
the employees
™ conce
rns to the Hospital
™s attention); 
Heartland of 
Lansing Nursing Home
, 307 NLRB 152 (1992); 
Raley
™s, Inc.
, 236 
NLRB 971, 972 (1978), enfd. mem. 608 F.2d 1374 (9th Cir. 1979), 
cert. denied 449 U.S. 871 (1980).
 Additionally, we find that the judge did not abus
e his discretion 
when he refused to admit evidence that the Respondent solicited grie
v-
ances at Wallin
gford between 1995 and 1997 or that National Health 
Care Associates, which provides management services to the Respon
d-
ent, did so at other facilities on be
half of other employers.  The earlier 
solicitations occurred 4 to 6 years prior to Thomas
™s solicitions and are 
thus too remote in time to establish a valid past practice, and solicit
a-tions by other employers at other facilities are irrelevant.  Cf. 
Torbit
t & 
Castleman, Inc.
, 320 NLRB 907, 909 (1996) (employer who had r
e-moved suggestion boxes 2
Œ1/2
 years earlier did not establish past pra
c-tice), enf. denied in part 123 F.3d 899 (6th Cir. 1997); 
American 
Freightways, Inc.
, 327 NLRB 832, 832 (1999) (giving no
 weight to 
respondent
™s history of soliciting grievances at its other f
acilities).  
 In finding that the Respondent unlawfully solicited grie
vances in an 
effort to c
oerce employee choice in the election, Member Hayes does 
not adopt the judge
™s apparent fin
ding that Thomas held her mee
tings 
during a time frame that is analogous to the critical period before an 
election. Rather, he relies on the fact that the meetings began one day 
after approximately 25
 percent
 of unit employees signed the decertif
i-cation pe
tition and a few days before the window period for filing the 
petition, and on evidence that the Respondent was aware of the decert
i-fication petition when it circulated. 
 356 NLRB No. 86
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 564 ployment;
6 (4) wit
hdrawing recognition from the Union
7; and (5) unilaterally changing terms and co
nditions of 
employment.  
 As explained below, we find, contrary to the judge, 
that the Respondent violated Section 8(a)(1)
 by purpos
e-fully and u
nreasonably delaying r
escission of a unilateral 
wage increase found unlawful in a prior Board case.  
Additionally, we 
adopt and further explain the judge
™s 
finding that the Respo
ndent violated 
Section 8(a)(1) by 
denigrating the Union to bargaining
-unit e
mployees in a 
series of communications between April and September 
2001.8  II. PRIOR BOARD CASE AND
 FACTUAL BACKGROUND
 The Respondent operates a nursing home in Wallin
g-ford, Connecticut.  The Union was ce
rtified in October 
1997 to repr
esent a unit of full
-time and regular part
-time 
registered nurses, licensed practical nurses, and service 
employees, including certified nursing assistants.  Fo
l-lowing certification, the parties entered into a 3
-year co
n-tract which terminated on February 19, 2002.
 On February 21
, 2001,
9 Administrative Law Judge 
Michael Marcionese
 issued his decision in Case 34
ŒCAŒ9269, finding that the Respondent violated Sec
tion 
8(a)(5) and 
(d) by unilaterally granting wage i
ncreases 
and bonuses to newly hired employees during the term of 
the co
llective
-bargaining agreement, and by r
efusing to 
supply requested information to the Union.  The judge 
ordered the Respondent to rescind the wage i
ncreases 
and bonuses upon the Union
™s request and to furnish the 
unlawfully withheld information.  He add
itionally stated:
  6 In finding that Manager Thomas unlawfully solicited employee 
grievances and implici
tly promised to remedy them (see above), Me
m-ber Hayes finds it unnece
ssary to pass on whether the same conduct 
also amounted to unla
wful direct dealing.
 7 In adopting this finding, we find that the employees
™ decertific
ation 
petition was tainted not only b
y the unfair labor practices we find t
o-
day, but also by the Respondent
™s unilateral wage increase for new 
employees, found unlawful in Case 34
ŒCAŒ9269.  That unlawful wage 
increase, which led to the Union
™s rescission demand, was div
isive and 
ongoing, and 
the R
espondent
™s continued failure to rescind it likely 
exacerbated divisions the selective wage i
ncrease caused within the 
unit. Under all the circumstances, we find that the Respondent
™s unfair 
labor practices caused employee disaffection with the U
nion.
  See 
Lee 
Lumber & Building Material Corp.
, 322 NLRB 175, 177 (1996)
, enfd. 
in relevant part 117 F.3d 1454 (D.C. Cir. 1997); 
Master Slack Corp.
, 271 NLRB 78, 84 (1984).
 8 Member Hayes finds that the Respondent unlawfully delayed r
e-scinding its wage increas
e, but observes that there may be situations in 
which parties can bargain in good faith over a Board
-ordered rescission 
of an unlawfully granted benefit in lieu of further litigation. 
 Member Hayes does not join his colleagues in finding 
that the R
e-sponden
t violated 
Sec. 8(a)(1) by denigrating the Union to bargaining
-unit employees.  See fn. 17 below.    
 9 All dates hereinafter refer to 2001, unless otherwise spec
ified.
 Of course, if there is evidence that the Respondent 
takes advantage of this order, by publici
zing it in a way 
to cast blame on the Union for the outcome, or othe
r-wise attempting to cause employee disaffection from 

the U
nion, that would be a
nother unfair labor practice 
which can be remedied in a separate proceeding.  To 
the extent that employees are adversely affected by the 
unfair labor practices found here or any remedy i
m-posed, the blame lies solely with the Respondent for 
ignoring its sta
tutory obligations to the Union.
  On April 9, the Board, in the absence of exceptions, adopted 
Judge Marcionese
™s decision.
 III. THE PRESENT CASE
 Delay in Rescinding the Unlawful Wage I
ncrease and 
Denigrating Statements
10 1. Facts
 On February 27, after rec
eiving Judge Marcionese
™s 
decision but prior to the Board
™s adoption of it, bargai
n-ing unit members voted to request rescission of the R
e-spondent
™s unlawful wage increases to junior e
mployees.  
Thereafter, 
Local Union Vice President Lori Carver ora
l-ly requ
ested that the Respondent
™s administrator, Wi
l-liam Viola, rescind the wage increases. 
 In a letter dated 
March 19, Carver additionally requested that the R
e-spondent ba
rgain about wages for the entire unit.  She 
proposed that those employees with over 5 yea
rs of se
n-iority receive wage increases equal to those the Respon
d-ent unilaterally granted to newly hired employees.  

Carver explained that the new wages would be a 
ﬁnew 
rate base
ﬂ from which the parties would bargain for any 
further increases, and that the
 Union would insist on r
e-scission of the unlawful wage increase, effe
ctive March 
26, if the Respondent failed to accept its alternative pr
o-posal by March 21.
 By letter dated March 20, the Respo
ndent, through its 
counsel, Richard Howard, r
eplied that it dis
agreed with 
Judge Marcionese
™s decision but would abide by it.  
Howard indicated that the Respondent did not i
ntend to 
bargain about employee compensation at that time, and 
requested that the Union reconsider its position on r
e-scinding the wage increase.  
Howard
™s le
tter stated, in 
part:  
  10 The amended complaint alleged, and the judge found, that the R
e-spondent denigrated t
he Union on six occasions, begi
nning in an April 
25 memo.  The judge evaluated these alleged unlawful acts in light of 
earlier conduct, between February and April 24, that occurred more 
than 6 months prior to the fi
ling of the charge.  In order to provide 
a context to these allegations, we have set forth all of the relevant co
m-munications between the parties.
                                                                                                                        REGENCY HOUSE OF WAL
LINGFORD
, INC
. 565 The Union
™s position on the rescission of the hi
ring rate 
increase appears self
-defeating and we urge you to r
e-consider.  There is simply no reason to hurt the people 
receiving the new rate, just because the Administrati
ve 
Law Judge did not rule exactly as you desired.  Rege
n-cy will not harm its employees; the union should not 
harm its members.  With all due respect, you are dea
l-ing with peoples
™ lives; you should not cavalierly take 
their money away from them. Regency is
 not happy 
with the Administrative Law Judge
™s decision, but will 
abide by same.  There is no reason the union cannot do 
likewise and avoid hurting their own me
mbers . . . . It is 
entirely up to you whether you choose to harm your 

own members.  In the inte
rest of Regency
™s employees 
and residents, I hope you will reco
nsider. 
    Carver wrote to Viola on March 27, noting Judge Ma
r-cionese
™s admonition that the R
espondent not rescind the 
wage increases in a way that cast blame on the U
nion.  
She added that the
 Union was also ready to discuss staf
f-ing problems (the purported re
ason for the unlawful 
wage i
ncreases).
    In a response dated April 6, Howard denied blaming 
the U
nion.  He then stated, however, 
ﬁthat a substantial 
number of employees, far more than tho
se that alle
gedly 
voted in favor of resci
ssion of the wage increase, do not 
want the Union to demand said rescission,
ﬂ and that the 
Union 
ﬁhas chosen as its legacy to punish its members by 
having their wages reduced.
ﬂ  Also, although Howard 
knew the Respo
ndent did not intend to file exceptions to 
Judge 
Marcionese
™s decision
 ordering the wage resci
s-
sion, he stated that the decision was not enforceable u
ntil 
it received the imprimatur of the Board.  The Respondent 
failed to rescind the wage i
ncrease at this t
ime.  
 As stated, on April 9 the Board adopted Judge 
Marci
onese
™s decision.  By letter of April 12, the U
n-ion
™s Inte
rnational representative, John Mendolusky, 
demanded rescission of the wage increase effective April 
16.  
 The Respondent did not r
espond for
 11 days.  By letter 
of April 23, instead of complying, the Respondent cha
l-lenged Mendolusky
™s authority to request r
escission, 
notwithstanding that 
the Union had notified the R
e-spondent in writing of Mendolusky
™s official represent
a-tive role 
more than 1 y
ear earlier
.  Further, Mendolusky 
had been servicing the bargaining unit for more than 1 
year and had repeatedly dealt with the Respondent in his 
representative c
apacity.  
 The next day, on April 24, Vice President Carver again 
demanded rescission.  Again,
 the Respondent did not 
comply.  O
n April 25 or 26, it distributed a letter to all 
unit employees with their pa
ychecks, stating, in part: 
ﬁThe other day your Union r
equested that we rescind this 
wage increase . . . . Prior to implementing, we will di
s-

cuss 
this further with our coun
sel.
ﬂ  Attached to the le
tter 
was a copy of Carver
™s request for rescission.
 The Respondent did not reply to Carver
™s April 24 r
e-sci
ssion demand until April 30, when Viola sent a letter 
acknowledging that the Respondent had no leg
al altern
a-tive to rescinding the increases
.  Rather than rescinding, 
however, Viola proposed that the parties begin bargai
n-ing for a new contract, in return for the Union
™s agre
e-ment not to demand the wage rescissions.  V
iola stated 
that he would delay imp
lementing the wage rescission 
ﬁuntil I hear from you.
ﬂ   Carver promptly responded by letter of May 2, objec
t-ing to the Respondent
™s ﬁdelaying tactics
ﬂ and its cha
l-lenge to Mendolusky
™s authority.  She nevertheless 
agreed to temporarily hold the rescission
 in abeyance and 
again proposed that the R
espondent grant a retroactive 
wage increase to the senior unit employees who had not 
received the unlawful unilateral wage increase and re
o-pen bargaining over wages.  Carver specified that if the 
Respondent did not
 agree to this proposal and/or failed to 
respond by May 11, the Respondent must rescind the 
wage increase effective May 14.         
 By letter dated May 4, Viola rejected Carver
™s pr
o-posal and stated that 
ﬁ[i]f you draw such 
‚lines in the 
sand,
™ you will o
nly cause your members, the employees 
of this facility, to suffer.
ﬂ  Although Viola again denied 
fixing blame, he further wrote that 
ﬁthe inesca
pable fact 
is that the rescissions were neither the choice of R
e-spondent nor the majority of the employees.
ﬂ  Viola 
again proposed that the parties start bargaining over a 
succe
ssor contract.  Despite having rejected the Union
™s proposal, Viola did not indicate that he would rescind the 
unlawful wage i
ncrease.  
 The Union responded 
in a series of three letters dated
 May 6.  The Union again cited the Respondent
™s conti
n-ued stalling of the wage r
escission and its blaming of the 
Union and Carver for the rescission.  The Union also 
objected to Viola
™s conditioning negotiations for a new 
contract on the Union withdrawing 
its demand for resci
s-sion.  The Union repeated that the Respondent had until 

May 11 to agree in writing to retroactive wage increases 
for the more senior unit employees who had not r
eceived 
the unlawful increases, and that, absent such agreement, 
rescissio
n was required by May 14.
 In a May 10 letter to Carver, Viola agreed neither to 
rescission nor to the Union
™s proposed alternative to r
e-scission.  He accused Carver of a
ttempting to 
ﬁinflame an 
already tense situation.
ﬂ  Viola also asserted that 
Carver
™s demand exceeded the scope of the Board
™s or-der and that Carver was obligated to serve the interest of 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 566 all emplo
yees, 
ﬁnot just the more senior employees of 
which you are one.
ﬂ  Viola added that, although the R
e-spondent was willing to consider bargaining, it
 appeared 
that the Union was 
ﬁunwilling to ba
rgain unless we pay 
your ransom of giving increases and retroactive pay to 
senior employees.
ﬂ  Viola then stated that the Respon
d-ent would rescind the unlawful increase, but he pr
oposed
 postponing rescission for
 almost 2 more months because 
of the 
ﬁunexpected hardship
ﬂ that rescission would i
m-pose on employees
.  He added that the Respondent 
would 
ﬁimplement the rescission forthwith
ﬂ if its pr
o-posal was una
cceptable to the Union.  Viola also said the 
Respondent in
tended to seek reinstatement of the r
e-scinded wages in future neg
otiations.
 The Union responded with a letter stating there could 
be no more delay in rescission, and demanding that r
e-scission take effect May 14.  By letter dated May 14, the 
Union asked whe
ther the Respondent had taken action to 
comply.  The Union received no response that day, and 
May 14 passed with the Respondent still not having r
e-scinded the unla
wful increase.
 By letter dated May 17, the Respondent again sought 
bargai
ning, without implem
enting the rescission as the 
Union r
equested.  The Respondent also informed the 
Union for the first time that its proposal would i
nclude 
early termination of the then
-current contract.  Although 
the Respondent again acknow
ledged that it had no choice 
but t
o implement rescission, it did not say when impl
e-mentation would occur.  
 On May 24, Carver again inquired about the resci
s-
sion. Viola told her that the rescission would not be r
e-flected until the May 31 paychecks.  Viola test
ified that 
he did not implemen
t the rescission effective May 14
Šas the Union had requested
Šbecause it would bu
rden the 
payroll, as May 14 fell in the mi
ddle of a pay period.  
The R
espondent did not discuss this issue with the Union 
before May 14, however.  In paychecks dated May 31, 

the rescission became effective retroactive to May 20.  
 Thereafter, the Respondent continued to make critical 
statements to the Union and to employees about the r
e-scission.  During a July 3 contract neg
otiation meeting, 
the Respo
ndent
™s attorney, Arthur Kau
fman, admitted 
that the Respondent had broken the law, but asserted that 
the Union had no right to 
ﬁcast stones at the sons for the 
sins of the fathers.
ﬂ  Subsequently, in an August 14 
memo to employees, the Respondent r
eferred to a recent 
employee deautho
rization petition, stating that the 
Board
™s Regional Office was holding it in abeyance 
ﬁpending a review of a claim by the Union that Regency 
House was not complying with the NLRB
™s decision in 
the prior u
nfair labor practice case, in that it should have 
further reduced the wages of certain e
mployees.
ﬂ  This 
comment referred to the Union
™s raising an add
itional 
rescission issue in the compliance stage of the earlier 
case.
11  
Additionally, during a discussion in September, 
Viola told Carver that 
ﬁwe all know
 why we don
™t make 
a lot of money at Regency House,
ﬂ clearly r
eferring to 
the Union.   
 2. Analysis
 a. The Respondent
™s delayed implementation of the 
 wage r
escission
 Contrary to the judge, we find that the Respondent u
n-lawfully delayed implementing the wa
ge rescission r
e-quested by the Union.  The Respondent
™s delay directly 
contravened the Board
™s Order in Case 34
ŒCAŒ9269.  
The judge, however, dismissed the delay of 38 days
12 as 
a ﬁmere passage of time,
ﬂ partially attributed to the U
n-ion
™s consideration of
 the Respondent
™s pr
oposal.  We 
disagree.
 The Union first requested rescission on February 27.  
Although Judge Marcionese
™s February 21 decision 
would not be e
nforceable until adopted by the Board, the 
Respondent knew within a few days that it did not inte
nd 
to file exceptions and that the decision would thus b
e-come final.
13
  Yet, despite the Union
™s repeated demands 
for rescission, the Respondent a
sserted an assortment of 
excuses for delay and did not rescind the wage increase 

until May 31, more than 3 mon
ths later.  
 The Respondent
™s most bl
atant and transparent de
lay 
tactic was its response to U
nion
 Representative Mend
o-lusky
™s April 12 demand for rescission.  The R
espondent 
ignored that demand for 11 days, and then r
esponded by 
questioning Mend
olusky
™s au
thority, even after having 
worked with Mendolusky in his represent
ative capacity 
for the previous year.  The Respondent o
ffered no justif
i-cation for the delay or its challenge to Mendolusky
™s 
authority, either at the time or at the hea
ring.    
 The Respond
ent continued to drag its feet after Carver 
reiterated the rescission request on April 24.  I
nstead of 
rescinding, the Respondent sent a le
tter to all employees 
informing them that it would consult legal counsel r
e-garding the Board
™s Order.  The Respondent
™s obligation 
to rescind was beyond di
spute at this point, however, as 
was its clear contravention of that Order.  Nonetheless, 
11 The Respondent also attached a copy of the Union
™s July 27 letter 
to the Board
™s Regional Office, in which the Union co
ntended that the 
Respondent 
had not fully rescinded the wage i
ncreases.   
 12 This is the number of days between the Union
™s formal d
emand 
for wage rescission on April 12 (after the Board Order issued on April 
9)
, and May 20, the date the wage rescission b
ecame effective.
 13 See Sec.
 102.48(a) of the Board
™s Rules and Regulations. 
                                                             REGENCY HOUSE OF WAL
LINGFORD
, INC
. 567 from April 25 to May 31, the Respo
ndent continued its 
delay, as d
etailed above.
14  In the absence of any legitimate explanation 
for the b
e-lated challenge to Mendolusky
™s authority, and in light of 
the Respondent
™s other repeated delays, we co
nclude that 
the Respondent was simply stalling r
escission.         
 The Respondent
™s delay is not excused by its proposal 
that the parties ins
tead commence early bargai
ning for a 
successor collective
-bargaining agreement.  The record 
establishes that the Respondent engaged in delay ta
ctics 
both before and after it made that proposal.  More i
m-portantly, the Union repeatedly made its position clea
r:  
the Respondent was to rescind the unlawful wage i
n-crease unless it granted the increase to the more senior 
employees who had not r
eceived it.  The Respondent did 
neither.  It repeatedly rejected the Union
™s proposed a
l-ternative to rescission and contin
ued to stall.  Additiona
l-ly, the R
espondent did not explain to the Union until 
May 17 that its proposal to bargain would require term
i-nation of the current co
ntract.  Finally, the Respondent 
further delayed the rescission from the Union
™s requested 
date of
 May 14 to May 20, without discussing the issue 
with the Union.  
 Given all of those circumstances, the judge erred in 
characterizing the Respondent
™s delay as the 
ﬁmere pa
s-
sage of time.
ﬂ  Rather, we find that the Respondent u
n-justifiably stalled rescissio
n and thereby inte
rfered with 
the employees
™ underlying Section 7 rights.  More gene
r-ally, the Respondent
™s undue delay coerced employees 
by sending a message that their Section 7 rights were 

trivial and that the Respondent need not timely comply 
with a cl
ear Board order in their favor.  Cons
equently, 
we conclude that the Respondent
™s delay in implemen
t-ing the wage rescission violated Section 8(a)(1).
 b. The Respondent
™s denigration of the 
Union
 We agree with the judge
™s finding that the Respondent 
violated
 Section 8(a)(1) by denigrating the Union in co
r-respondence
 and conversations on April 25 and
 30, May 
4 and 
10, July 3, August 14, and an unspecified date in 
September.
15  In those communications, the Respondent 
14 Although the amended complaint alleges that the delay co
m-menced on April 25, earlier events, outsi
de the
 10(b) limitations p
eriod, 
can be considered to shed light on these allegations.  See, e.g., 
Machi
n-
ists Local Lodge, 
1424 v. NLRB
, 362 U.S. 411, 416 (1960); 
Southern 
California Gas Co.
, 342 NLRB 613, 615 (2004).  These ea
rlier events 
are particularly noteworthy here because they demonstrate that the 
Respondent failed in the complaint period to follow th
rough on its 
earlier statements that it would abide by the judge
™s decision.  Fu
rther, 
the Respondent
™s meritless rebuff of Union R
epresentative Mend
olusky 
set the stage for its subsequent unlaw
ful dilatory conduct vis
-à-vis 
Union Vice P
resident Carver.
 15 We find a single violation based on the totality of these commun
i-cations and need not address whether any particular comm
unication 
repeatedly criticized the Union
™s rescission
 demand, i
m-pugned the Union
™s representational abilities, and que
s-
tioned the Union
™s good faith toward unit me
mbers.  The 
Respondent also repeatedly conveyed that the Union, by 
demanding resci
ssion, was 
ﬁharming
ﬂ its members and 
ﬁcasting stones
ﬂ at them, a
nd that it was actually the R
e-spondent who was trying to protect e
mployees
™ interests.  
The record establishes that unit e
mployees read and/or 
learned about these communic
ations.
16   The Respondent
™s denigration of the Union did not o
c-cur in a vacuum, more
over, but in the context of its earl
i-er unlawful granting of wage i
ncreases only to junior 
employees.  Instead of accepting r
esponsibility for its 
unlawful conduct and promptly remedying it, the R
e-spondent compounded it.  The Respondent put the onus 
on the
 Union for the rescission remedy and unlawfully 
delayed compliance with the Union
™s employee
-approved request for rescission of the increase, acts lik
e-ly to fu
rther undermine the Union in employees
™ eyes.  In 
those circumstances, we agree completely with t
he judge 
that the Respondent
™s conduct unlawfully denigrated the 
Union and conveyed that continued union representation 
would be futile.  See 
Billion Oldsmobile
-Toyota
, 260 
NLRB 745, 754 (1982), enfd. 700 F.2d 454 (8th Cir. 
1983).
 Contrary to the Respo
nden
t™s argument, its comments 
were not protected by Section 8(c) of the Act.  That Se
c-
tion permits an employer to express its views and opi
n-
ions only 
ﬁif such expression contains no threat of repri
s-al or force or promise of benefit.
ﬂ  As di
scussed, in the 
con
text of the unlawful delay in rescinding the unlawful 
wage increase, the R
espondent
™s repeated denigration of 
the Union conveyed an i
mplicit threat that employees
™ representation by the Union would be futile (i.e., that the 

Respondent would not fulfill its
 statutory obligations) 
and that employees would have to rely on the Respon
d-
ent to protect their interests.  While paying lip service to 

its obligation to rescind the unlawful wage i
ncrease, the 
Respondent repeatedly denigrated the Union
™s a
c-ceptance of th
e Board
-ordered remedy as contrary to the 
inte
rests of the employees and blamed the employees
™ low level of compensation on their represent
ation by the 
Union.  The Respondent thereby created an atmo
sphere 
would, separate and apart from the others, violate Sec. 8(a)(1).  Fin
d-
ings of multiple violations would be cumulative and wo
uld not mater
i-ally affect the remedy.  
 16 Union Vice President Carver, who received the letters, is a unit 
employee.  Moreover, she testified without co
ntradiction that seven unit 
employees who served on the ba
rgaining committee and/or as stewards 
learned
 about the co
mmunications.  Additionally, Carver testified that 
she di
scussed the Respondent
™s April 30
 letter with 
ﬁa lot of people
ﬂ in 
the unit and likewise discussed most of the Respo
ndent
™s May 4 to 17 
letters with an unspecified number of employees.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 568 of hostility toward the Union and interfered with, 
re-strained, and coerced employees in the exercise of rights 
guaranteed by Section 7.  Partic
ularly in the context of 
the Respondent
™s other unlawful co
nduct, we find that its 
comments were more than a simple stat
ement of its view 
of the Union.
17
 AMENDED 
REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease and 
desist from engaging in such conduct and to take certain 
steps to e
ffectuate the policies of the Act.  
 Specifically, having found that the 
Respondent viola
t-ed Section 8(a)(1) of the Act by: (1) 
delaying impleme
n-tation of a Board
-ordered rescission of an unlawful wage 
increase, upon request by the Union; (2) 
denigra
ting the 
Union; and (3) s
oliciting employees
™ grievances during a 
decertificati
on campaign and implicitly promi
sing to 
remedy such grievances; and that it violated Section 

8(a)(5) and (1) of the Act by: (1) dea
ling directly with 
unit employees over terms and conditions of emplo
y-ment; (2) insisting, as a condition of bargaining for a 
successor contract, upon restoration of the rescinded 
wage increase; (3) refusing to furnish requested info
r-mation; and (4) unilaterally changing terms and cond
i-
tions of employment, we shall order the Respondent to 

cease and desist such conduct, furnish th
e requested i
n-form
ation, and
, if requested by the Union, rescind the 
unlawful unilateral changes.  Nothing in this Order, ho
w-ever, shall be construed to require the Respondent to 
withdraw any benefit previously granted unless r
equested 
by the Union.  See 
Taft Broadcasting Co.
, 264 NLRB 
185 fn.
 6 (1982).
 Additionally, having found that the Respondent viola
t-ed Section 8(a)(5) and (1) by withdrawing recognition 
from the Union, we shall order that the Respondent cease 
and desist such conduct and, on request, ba
rgain with the 
Union in the bargaining unit described below, with r
e-spect to wages, hours, and other terms and conditions of 
emplo
yment and, if an agreement is reached, embody it 
in a signed document.
 For the reasons set forth in 
Caterair
 International
, 32
2 NLRB 64 (1996), we find that an affirmative bargaining 
order is warranted in this case as a remedy for the R
e-spondent
™s unlawful withdrawal of recognition.  We a
d-here to the view that an affirmative bargaining order is 
17 Member Hayes would not find that the Respondent unlawfully 
denigrated the Union in communications connected with the Respon
d-
ent
™s unlawful failure to rescind the wage i
ncrease. The Respondent
™s criticisms of the Union were expressions of opinion about a 
pa
rticular 
issue that contained no implied threat of overall futility in union repr
e-sentation and were thus protected by Sec. 8(c) of the Act. See 
NLRB v. 
Gissel Packing Co
., 395 U.S. 575, 617 (1969).  
 ﬁthe traditional, appropriate remed
y for an 8(a)(5) refusal 
to bargain with the lawful collective
-bargaining repr
e-sentative of an appropriate unit of e
mployees.
ﬂ  Id. at 68
.  In se
veral cases, however, the U.S. Court of Appeals for 
the Di
strict of Columbia Circuit has 
required that the 
Boar
d justify, on the facts of each case, the imposition of 
such an order.  See, e.g., 
Vincent Industrial Plastics v. 
NLRB
, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Building
 Material v. NLRB
, 117 F.3d 1454, 1462 (D.C. 
Cir. 1997); and 
Exxel/Atmos v. NLRB
, 28
 F.3d 1243, 
1248 (D.C. Cir. 1994).
  In 
Vincent
, supra, the court 
summarized its requirement that an affirmative bargai
n-ing order 
ﬁmust be justified by a reasoned analysis that 
includes an explicit balancing of three co
nsiderations: 
‚(1) the employees
™ Sect
ion 7 rights; (2) whether other 
purposes of the Act override the rights of employees to 

choose their bargai
ning representatives; and (3) whether 
alternative remedies are adequate to remedy the viol
a-tions of the Act.
ﬂ  Id. at 738.
 Although we respectfully d
isagree with the court
™s re-quirement for the reasons set forth in 
Caterair
, supra, we 
have examined the particular facts of this case as the 

court requires and find that a balancing of the three fa
c-tors wa
rrants an affirmative bargaining order.
18 (1) An af
firmative bargaining order in this case vind
i-cates the Section 7 rights of the unit employees who were 
denied the benefits of collective bargaining by the R
e-spondent
™s withdrawal of recognition and resulting r
e-fusal to bargain with the Union for a successo
r colle
c-tive
-bargaining agreement.  At the same time, an affirm
a-tive bargaining order, with its a
ttendant bar to raising a 
question concerning the Union
™s co
ntinuing majority 
status for a reasonable time, does not unduly prejudice 
the Section 7 rights of e
mployees who may oppose co
n-tinued union representation b
ecause the duration of the 
order is no longer than is reasonably necessary to remedy 

the ill e
ffects of the violation.  Since the Union was never 
given an o
pportunity to reach a successor agreement wi
th 
the Respondent, it is only by restoring the status quo ante 
and requiring the Respondent to bargain with the Union 
for a reasonable p
eriod of time that the employees will be 
able to fairly assess for themselves the Union
™s effe
c-tiveness as a bargaining 
representative.
 (2) An affirmative bargaining order also serves the 
policies of the Act by fostering meaningful collective 
bargaining and industrial peace.  That is, it removes the 
Respondent
™s incentive to delay bargaining in the hope 
of discouraging supp
ort for the Union.  It also ensures 
18 Member Hayes agrees with the D.C. Circuit that a c
ase
-by
-case 
analysis is required to determine if this remedy is appropriate. He fu
r-ther finds that imposing a bargaining order here is appropriate under 
that anal
ysis.
                                                                                                                        REGENCY HOUSE OF WAL
LINGFORD
, INC
. 569 that the Union will not be pressured by the Respondent
™s 
wit
hdrawal of recognition to achieve immediate results at 
the ba
rgaining table following the Board
™s resolution of 
its unfair labor practice charges and iss
uance o
f a cease
-and
-desist o
rder.  Providing this temporary period of 
insulated bargaining will also afford employees a fair 
opportunity to assess the Union
™s performance in an a
t-mosphere free of the Respondent
™s unlawful conduct.
 (3) A cease
-and
-desist order, a
lone, would be inad
e-quate to remedy the Respondent
™s withdrawal of recogn
i-tion and refusal to bargain with the Union because it 
would allow another such challenge to the Union
™s m
a-jority status before the taint of the Respondent
™s prev
ious 
unlawful withdra
wal of recognition has dissipated.  A
l-lowing another challenge to the U
nion
™s majority status 
without a reasonable period for bargaining would be pa
r-ticularly unfair in light of the fact that the lit
igation of the 
Union
™s charges took several years and, as
 a r
esult, the 
Union needs to ree
stablish its representative status with 
unit employees.  Indeed, permitting a decertification pet
i-tion to be filed imm
ediately might very well allow the 
Respondent to profit from its own unlawful conduct.  We 
find that thes
e circumstances outweigh the temporary 
impact the affirmative bargaining order will have on the 
rights of employees who oppose continued union repr
e-sentation.
 For all the foregoing reasons, we find that an affirm
a-tive bargaining order with its temporary de
certification 
bar is necessary to fully remedy the violations in this 
case.  In order to provide employees with the opportunity 
to fairly assess for themselves the Union
™s effectiveness 
as a bargaining representative, the bargaining order r
e-quires the Resp
ondent to bargain with the Union for a 
reasonable period of time.  See, e.g., 
Vincent/Metro 
Trucking, LLC
, 355 NLRB 
289, 290
 (2010).  In accord 
with the case law, we have accordingly modified the 
judge
™s recommended bargaining order so that it is not 
limit
ed to a predetermined period.  See id.
19 ORDER
 The National Labor Relations Board orders that the 
Respondent, Regency House of Wallingford, Inc., Wal
l-ingford, Connecticut, its officers, agents, successors, and 
assigns, shall
  1. Cease and desist from
 (a) 
Delaying implementation of a Board
-ordered r
e-scission of unlawful wage increases, upon r
equest by the 
Intern
ational Chemical Workers Union Council, UFCW, 
Local 560C (the Union).
 19 We adopt the broad cease
-and
-desist order recommended by the 
judge for the reasons he
 explained, and deny the Charging Party
™s request for other e
xtraordinary remedies.  
 (b) 
Denigrating the Union in a manner that impugns 
the Union
™s representational
 abilities and threatens that 
continued representation by the Union will be futile.
 (c) 
Soliciting and impliedly promising to remedy e
m-ployees
™ grievances in order to discourage them from 
supporting the U
nion.
 (d) 
Bypassing the Union and dealing directly w
ith unit 
employees regarding terms and conditions of emplo
y-ment.  
 (e) 
Failing and refusing to provide the Union with r
e-quested inform
ation that is relevant and necessary to its 
role as the exclusive collective
-bargaining representative 
of the unit employe
es.
 (f) 
Insisting, as a condition of bargaining with the U
n-ion for any successor bargaining agreement, that the U
n-ion agree to restore the unlawful wage increases that had 

been resci
nded pursuant to a prior Board O
rder.
 (g) 
Withdrawing recognition from the
 Union as the e
x-clusive collective
-bargaining representative of the R
e-spondent
™s employees in the unit described below.
 (h) 
Unilaterally instituting a weekend bonus, increa
s-
ing general wages and starting rates, restoring the r
e-scinded wage increase
, and in
stituting new shifts.
 (i) 
In any other manner interfering with, restraining, or 
coercing employees in the exercise of the rights guara
n-
teed them by Section 7 of the Act.
 2. 
Take the following affirmative action necessary to 
effectuate the policies of the A
ct.
 (a) 
Furnish the Union with the information requested 
on September 12 and 14, October 3 and 10, and Nove
m-ber 4, 2001.
 (b) 
Recognize and, on request, bargain collectively 
with the Union as the exclusive representative of the R
e-spo
ndent
™s employees in the
 following appropriate unit 
with respect to wages, hours, and other terms and cond
i-
tions of employment and, if an agreement is reached, 
embody it in a signed document:  
 All full
-time and regular part
-time registered nurses, l
i-censed practical nurses and s
ervice and maintenance 
employees employed by the Respondent including ce
r-tified nursing assistants, physical therapy aides, di
etary 
aides, and housing and laundry employees; but exclu
d-ing RN supervisors, office clerical employees, cooks, 
and guards, other 
professional employees and other s
u-perv
isors as defined in the Act.
 (c) 
Rescind, upon the Union
™s request, the unilateral 
changes found unlawful, including the weekend bonus, 
the increases in general wages and starting rates, the re
s-
toration of the pr
eviou
sly rescinded wage increase
, and 
the new shifts.
 (d) 
Within 14 days after service by the Region, post at 
its facility in Wallingford, Connecticut, copies of the 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 570 attached notice marked 
ﬁAppendix.
ﬂ20  Copies of the 
notice, on forms provided by the Regional D
irector for 
Region 34, after being signed by the Respondent
™s au-thorized representative, shall be posted by the Respon
d-ent immediately upon receipt and maintained for 60 co
n-secutive days in conspicuous places including all places 
where notices to employees
 are customa
rily posted.  In 
addition to physical posting of paper notices, notices 
shall be distributed electronically, such as by email, pos
t-ing on an intranet or an internet site, and/or other ele
c-tronic means, if the Respondent customarily commun
i-cates
 with its employees by such means. Reasonable 
steps shall be taken by the Respo
ndent to ensure that the 
notices are not altered, defaced, or covered by any other 

material.  In the event that, during the pen
dency of these 
proceedings, the Respo
ndent has gon
e out of business or 
closed the facility involved in these proceedings, the R
e-spondent shall dupl
icate and mail, at its own expense, a 
copy of the notice to all current employees and fo
rmer 
employees employed by the Respondent at any time 

since April 25, 2
001.
 (e) 
Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent take to comply.
  APPENDIX
 NOTICE TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has o
rdered us to post and obey 
this notice.
  FEDERAL LAW GIVES YOU THE RIGH
T TO
   Form, join, or assist a u
nion
  Choose representatives to bargain with us on 
your behalf
  Act together with other employees for your be
n-efit and 
 protection
  Choose not to engage in any of these protected 
activities
.  WE WILL NOT
 delay implementation
 of a Board
-ordered rescission of unlawful wage increases, upon r
e-quest by the International Chemical Workers Union 
Council, UFCW, Local 560C (the Union)
. 20 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ WE WILL NOT
 denigrate the Union in a manner that 
impugns the Union
™s representational abilities and 
threatens that continued representation by the Union will 
be futile.
 WE WILL NOT
 solicit and impliedly promise to re
medy 
employees
™ grievances in order to di
scourage them from 
supporting the Union.
 WE WILL NOT
 bypass the Union and deal directly with 
unit em
ployees regarding terms and conditions of e
m-ployment.  
 WE WILL NOT
 fail and refuse to provide the Union with 
requested information that is relevant and necessary to its 
role as the exclusive collective
-bargaining represe
ntative 
of the unit e
mployees.
 WE WILL NOT
 insist, as a condition of bargaining with 
the U
nion for any successor bargaining agreement, that 
the Union agree to restore the wage increases that had 
been resci
nded pursuant to a prior Board O
rder.
 WE WILL NOT
 withdraw recognition from the Union 
as 
the exclusive collective
-bargaining represe
ntative of our 
employees in the unit described below.
 WE WILL NOT
 unilaterally institute a weekend b
onus, 
increase general wages and starting rates, restore the r
e-scinded wage increase
, and institute new shifts
. WE WILL NOT
 in any other manner interfere with, r
e-strain, or c
oerce employees in the exercise of the rights 
guaranteed them by Section 7 of the Act.
 WE WILL 
furnish the Union with the information r
e-quested on September 12 and 14, October 3 and 10, and 
November 4, 2001.
 WE WILL 
recognize and, on request, bargain collectiv
e-ly with the Union as the exclusive re
presentative of the 
Respondent
™s employees in the following a
ppropriate 
unit with respect to wages, hours, and other terms and 
conditions of employmen
t and, if an agreement is 
reached, embody it in a signed document:
  All full
-time and regular part
-time registered nurses, l
i-censed practical nurses and service and maintenance 

employees employed by the Respondent including ce
r-tified nursing assistants, ph
ysical the
rapy aides, dietary 
aides, and housing and laundry employees; but exclu
d-ing RN supervisors, office clerical employees, cooks, 
and guards, other professional employees and other s
u-perv
isors as defined in the Act.
  WE WILL 
rescind, upon the Union
™s request, the unila
t-eral changes found unlawful, including the weekend b
o-nus, the i
ncreases in general wages and starting rates, the 
restoration of the previously rescinded wage increase
, and the new shifts.
  REGENCY 
HOUSE OF 
WALLINGFORD
, INC
.                                                             REGENCY HOUSE OF WAL
LINGFORD
, INC
. 571 Margaret A. 
Lareau, Esq. 
and
 Quesiyah S. Ali, Esq., 
for the 
General Cou
nsel
. Richard M. Howard, Esq. 
and
 David S. Greenhaus, Esq. 
(Kaufman, Schneider & Bianco, LLP)
, of Jericho, New 
York
, for the Respondent
. Randall Vehar, Esq.
, of Akron, Ohio, for the Charging Party
. DECISION
 STATEMENT OF THE 
CASE
 JOHN J. MCCARRICK
, Administrative Law Judge. This case 
was originally tried in Har
tford, Connecticut
, on June 11 and 
12, and July 9, 2002, before Administrative Law Judge Howard 
Edelman based upon the Order consolida
ting cas
es, amended 
consolidated complaint
, and notice of hea
ring issued on May 
17, 2002, by the Regional Director for Region
 34.  The amen
d-ed consolidated complaint
1 alleges that Regency House of 
Wal
lingford, Inc.
 (Respo
ndent), violated Section 8(a)(1) and 
(5) of
 (the Act
) by numerous acts of denigra
ting International 
Chemical Workers Union Council/UFCW, Local 560C (
the 
Union), by soliciting employee grievances, by bypassing the 

Union and dealing directly with employees, by refusing to fu
r-nish the Union with reque
sted information, by withdrawing 
recogn
ition of the Union, by refusing to bargain with the Union 
concerning a succe
ssor collective
-bargaining agreement and by 
making numerous unilateral changes.  Respondent filed a tim
e-ly answer to the amended consolidated
 complaint denying any 
wrongdoing.
 On January 24, 2003
, Judge Edelman issued his decision.  
Respondent and the Charging Party filed timely exce
ptions.  On 
May 31, 2006, the Board issued its Order remanding procee
d-ings
2 setting aside the judge™s January 24,
 2003 dec
ision and 
ordered that the case be remanded to the Chief Admi
nistrative 
Law Judge for reassignment to a different administr
ative law 
judge.
3 On June 8, 2006
, the Chief Administrative Law Judge 
issued an order reassigning case and assigned this cas
e to me
 to 
ﬁreview the recordﬂ and issue a ﬁreasoned dec
ision.ﬂ
 FINDINGS OF 
FACT
 Upon the entire record herein, including the original, su
p-plemental
, and reply briefs from the General Counsel,
4 the U
n-ion and R
espondent,
5 I make the following findings of fa
ct.
 1 At the hearing, counsel for the General Counsel made a motion to 
amend the complaint by adding to the complaint subpa
rs. 12(f) and (g) 
that by letter dated May 4, 2001, R
espondent by William Viola, blamed 
the Union for the rescission of wages and for failing to represent the 
interests of the employees in the unit; by letter dated May 10, 2001, 

Respondent, by Viola held o
ut the Union and its unit vice president as a 
wrongdoer and as failing to represent the interests of the employees in 
the unit.  The amendment was granted.  
 2  347 NLRB 173 (2006).
 3 In its Order, the Board noted that the new judge was authorized to 
rely 
on Judge Edelman™s demeanor based credibility dec
isions to the 
extent they were consistent with the weight of the evidence.
 4 In her brief to Judge Edelman, counsel for the General Counsel 
moved to amend the transcript in accordance with attachment A to th
e brief.  There having been no objection, the motion is granted. 
 5 In its supplemental brief, counsel for Respondent contends that 
there was error in Judge Edelman™s ruling excluding evidence of e
m-ployees™ subjective reasons for dissatisfa
ction with the U
nion and that 
I.  JURISDICTION
 Respondent admitted it is a Connecticut corporation, with f
a-cilities located in Wallin
gford, Connecticut, where it is engaged 
in the operation of a nursing home.  Annually, R
espondent in 
the course of its business oper
ations derived gr
oss revenues in 
excess of $100,000 and pu
rchased and received at its facility 
goods valued in excess of $5000 d
irectly from points located 
outside the State of Connecticut.
 Based upon the above, Respondent is an employer engaged 
in commerce within the mean
ing of Section 2(2), (6), and (7) of 
the Act.
 II. LABOR ORGANIZATION
 Respondent admitted and I find that the Union is a labor o
r-ganization within the mea
ning of Section 2(5) of the Act.
 III. THE ALLEGED UNFAIR L
ABOR PRACTICES
 A.  The Facts
 Respondent opera
tes a nursing home in Wallingford, Co
n-necticut.  National Health Care Associates/National Health 
provides management and human relations services for R
e-spondent and other nursing homes in Co
nnecticut, New York
, and New Jersey.  William Viola (Viola) was Re
spondent
™s 
administrator.  Patricia (Trish)
 Thomas (Thomas) was 
human 
resources 
director for National Health and Gina Pruhenski 
(Pruhenski) was National Health™s 
human 
resources 
represent
a-tive.  Respondent admitted that Viola, Thomas
, and Pr
uhenski 
were ag
ents of Respondent within the meaning of Se
ction 2(13) 
of the Act.  In a
ddition, I find that Richard Howard (Howard) 
and Arthur Kaufman (Kaufman) were agents of R
espondent 
while acting in their capacity as counsel for Respo
ndent.
 The Union was certified on
 October 10, 1997
, as the excl
u-sive collective
-bargaining representative of Respondent™s e
m-ployees in the following unit:
  All full
-time and regular part
-time registered nurses, licensed 
practical nurses and service and maintenance employees e
m-ployed by Re
spondent, including cert
ified nursing assistants, 
physical therapy aides, dietary aides, and housing and laundry 
employees; but excluding RN supervisors, office clerical e
m-ployees, cooks, and guards, other professional employees and 
other supervisors as d
efined in the Act.
  John Mendolusky (Mendolusky) was the Union™s Intern
a-tional r
epresentative and Lori Carver (Carver) was the Union 
Local 560C 
vice 
president. Respondent and the Union e
ntered 
into a collective
-bargaining agreement covering unit employees 
effective from Febr
uary
 19, 1999
Œ2002.
 the record should be reopened to take this evidence.   Initially, I have 
been given no authority by the Board to reconvene the hearing in this 
case for any pu
rpose other than resolving credibility.  See 347 NLRB 
173, bias toward Respondent in
 making evidentiary rulings is mooted 
since the case has been reassigned to another judge.   As noted below, I 
have followed Judge Edelman™s credibility findings, after an indepen
d-
ent review of the record, where they are supported by the weight of the 

evidence.  Moreover, for the reasons discussed below, it is unnecessary 
to co
nsider subjective or objective employee sentiments concerning the 
Union.  
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 572 1. 
Compliance with the Board Order
  On February 21, 2001
, Administrative Law J
udge Michael 
Marchionese issued his d
ecision in Case 34
ŒCAŒ9269 finding 
that R
espondent violated Section 8(a)(1) and (5) of the Act by 
grant
ing wage increases to bargaining unit employees and o
r-dered Respondent to rescind the wage increases upon the U
n-ion™s request.  
 On February 27, 2001, after receiving Judge Marchionese™s 
decision, bargaining unit members voted to rescind Respon
d-ent™s unlaw
ful wage increases.  Thereafter, Carver orally r
e-quested Respondent™s 
administrator
, Viola
, to rescind the wage 
increases.  Subsequently, by letter dated March 19, 2001,
6 Carver advised Viola that the Union wanted the wage increases 
rescinded by March 26, 
2001
, unless Respondent agreed to 
bargain over employee wages by March 21, 2001.  In r
esponse, 
on March 20, 2001
, Respondent™s counsel, Richard Howard 
(Howard)
, sent a letter to Carver stating that Respondent i
n-tended to comply with Judge Marchionese™s dec
ision but that it 
would not bargain about employee wages.
7  Howard stated 
further: 
  The union™s position on the recission of the hiring rate a
ppears 
self
-defeating and we urge you to reconsider. There is simply 
no reason to hurt the people receiving the n
ew rate, just b
e-cause the Administrative Law Judge did not rule exactly as 
you desired.  Regency will not harm its employees; the union 
should not harm its members.  With all due respect, you are 
dealing with peoples™ lives; you should not cavalierly take 
their money away from them.  Regency is not happy with the 

Administrative Law Judge™s decision, but will abide by the 

same.  There is no reason the union cannot do likewise and 
avoid hur
ting their own members.
  If you insist upon the rescission of the past
 increases, in a
c-
cordance with the aforesaid decision, Regency will co
mply.
  It is entirely up to you whether you choose to harm your own 
members.  In the interest of Regency™s employees and res
i-dents, I hope you will reco
nsider.
  On March 27, 2001, Carver
 replied by letter
8 to Viola cha
s-tising Respondent for placing the blame on the Union for see
k-ing resci
ssion of the wage increases Judge Marchionese found 
unlawful, citing Judge Marchionese™s admonition to Respon
d-ent not to ﬁcast blame on the Union for the
 outcome, or othe
r-wise attempting to cause employee disaffection from the U
n-ion.ﬂ
9 On April 6, 2001
, Howard, on behalf of Respondent, replied 
to Carver.
10  Howard d
enied that Respondent sought to blame 
the U
nion or seek employee dissatisfaction for the reme
dy of 
wage rescission.  Howard then claimed the Union itself was 
creating employee dissatisfaction, alleging only 20 percent of 
the unit voted for rescission.  Howard then noted he was e
n-clo
sing a petition signed by 30 of Respondent™s emplo
yees 
6  GC Exh. 3.
 7  GC Exh. 4.
 8  GC Exh. 5.
 9  GC Exh. 34.
 10 GC Exh. 6.
 requesting 
no rescission of the unlawful wage increase.  Ho
w-ard added,
  It is peculiar that while most unions pride themselves on hel
p-ing the members they represent, your union has chosen as its 
legacy to punish it me
mber by having their wages reduced.
  On April 9, 2
001
, the B
oard issued an Order in Case 34
ŒCAŒ9269 adopting Judge Marchionese™s decision.
 On April 12, 2001
, Mendolusky wrote
11 to both Howard and 
Viola demanding resci
ssion of the wage increases by April 16, 
2001.
 On April 20, 2001, despite having recognize
d Me
ndolusky 
as Local 560C™s agent since 2000, Viola wrote to Mendolusky 
contes
ting his authority to seek rescission of wages on behalf of 
Local 560C.
12  Accordingly, on April 24, 2001
, Carver wrote
13 to Viola demanding that the unlawful wage increases be r
e-scinded effective April 16, 2001.
 On April 25, 2001
, Viola posted a memo to all emplo
yees,
14 attaching a copy of Carver™s letter of April 24, 2001
, deman
d-ing wage rescission.  The memo stated:
  As you are aware, the National Labor Relations Board 
(ﬁNLRBﬂ) i
ssued a decision that found Regency House had 
violated the National Labor Relations Act by granting wage 
increases to certain employees without first notifying and di
s-cussing the increases with the Union. The NLRB ordered that 
as the remedy, Regency House 
would agree not to do this 
again in the future, and if the Union, at its option, requested 

Regency House would rescind the wage increase.  The other 
day your Union requested that we rescind this wage increase 
and lower the hourly rates fort those employees
 who got the 
increase.  Attached is the letter, which Regency House r
e-
ceived from Lori Carver, your Union Vice President.
  Prior to implementing, we will discuss this further with our 
counsel and keep you advised.
  Again on April 30, 2001, Viola attempted 
to avoid compl
y-ing with the remedy in the Board™s April 9, 2001 order.  In his 
letter
15 to Carver, Viola said in pertinent part:
  Nevertheless, I would like to make one last attempt at resol
v-ing this matter with the Union without resorting to cutting 
wages 
and hurting the employees of Regency House.
  Accordingly, I propose that we do not cut any wages, and that 
as an altern
ative; we agree to reopen our current contract and 
commence bargaining for a new collective bargaining agre
e-
ment.  Under this proposal, t
he Union will be free to neg
otiate 
for any changes and improvements that the Union desires i
n-cluding wages, benefits and other terms and conditions of 
employment. We would begin negotiations immed
iately and 
meet regularly to accomplish this result.  In ret
urn the Union 
would agree not to reduce the wages of the affected emplo
y-ees.
  11 GC Exhs. 7 and 8.
 12 GC Exh. 9.
 13 GC 
Exh. 10.
 14 GC Exh. 11.
 15 GC Exh. 12.
                                                                                                                        REGENCY HOUSE OF WAL
LINGFORD
, INC
. 573 I hope you will accept my proposal.  I will delay implemen
t-
ing the hourly wage reduction until I hear from you.
  In response, on May 2, 2001
, Carver wrote to Viola agreeing 
to ho
ld the rescission of wages in abeyance in order to consider 
his written offer to negotiate of April 30.
16  Carver set forth five 
conditions Respondent had to meet in order for the Union to 

agree to bargain.
 By letter dated May 4, 2001,
17 Viola rejected the U
nion™s 
conditions for bargaining sta
ting, ﬁIf you draw such ‚lines in 
the sand™ you will only cause your members, the e
mployees of 
this facility, to suffer.ﬂ  Viola then said he was fi
xing no blame 
but said, ﬁThe inescapable fact is that the rescission of 
in-creased wage rates and bonuses is neither the choice of Rege
n-cy House nor the majority of our emplo
yees.ﬂ
 On May 6, 2001, Mendolusky wrote to Howard and put R
e-spondent on notice that it had until May 11, 2001
, to grant 
wage i
ncreases the Union had demand
ed in its May 2, 2001 
letter or to rescind the wage increases effective May 14, 2001.
18  At the same time on May 6, 2001, both Mendolusky and Carver 
wrote a letter to Howard asking for clarification of issues rela
t-ed to Respondent™s offer to ba
rgain.
19 On Ma
y 10, 2001, Viola responded to the Mend
olusky
-Carver letter of May 6, 2001
, and said in part
 20  Your attempt to inflame an already tense situation acco
m-
plishes nothing and I choose not to be involved in those ta
c-tics. . . . However, I should point out that
 as someone who is 
the represent
ative of the Regency House employees, you have 
an obligation to serve the interests of 
all
 the employees, not 
just the more senior employees of which you are one . . . 
. As 
you know, the National Labor Relations Board gave t
he U
n-ion the right to insist that the wage increases given to the e
m-ployees with less than five (5) years seniority be rescinded
 . . . . Accordingly, Regency will implement your request to r
e-
scind the wages of the affected employees.  However, we 
should al
l be cognizant of the fact that this rescission presents 
an unexpected hardship for many of our employees who d
e-
pend on a specific income level.  Therefore, I am requesting 
that you agree to have the rescission announced now but e
f-fective July 1, in order 
to provide the affected employees ad
e-
quate notice and opportunity to make necessary adjustments 
to their budgets . . . 
. Be assured that when negotiations co
m-mence . . . 
. Regency will make reinstitution of the wage i
n-crease, with retroactivity, a high pri
ority.
21  On May 11, 2001
, Carver wrote to Viola and d
emanded that 
the wage increases be r
escinded as of May 14, 2001.
22 The 
wage rescission was made on May 20, 2001
, and a
ppeared in 
the first paychecks on May 31, 2001.
 16 GC Exh. 13.
 17 GC Exh. 14.
 18 GC Exh. 15.
 19 GC Exh. 17.
 20 GC Exh. 18.
 21 Carver credibly testified without co
ntradiction that she regularly 
reviewed correspondence from Respondent with bargaining unit e
m-ployees who were 
stewards, negotiating team members, and other e
m-ployees at work.
 22  GC Exh. 19.
 2. Bargaini
ng for a successor collecti
ve-bargaining a
gre
ement
 On May 22, 2001, Mendolusky wrote to Viola to further e
x-plore bargaining for a new co
llective
-bargaining agre
ement to 
supplant the extant contract due to expire February
 19, 2002.
23  Mendolusky noted that terminating the exis
ting con
tract was 
not acceptable but that it would have to remain in full force and 

effect during early negotiations.  Mendolusky requested info
r-mation from Respondent for bargaining and stated that pending 
unfair labor practice charges and the resci
ssion of wages
 would 
not be effected by bargaining.
 It appears that in June 2001 the parties agreed to enter into 
early negotiations for a successor collective
-bargaining agre
e-ment in exchange for the Union dropping certain compl
iance 
issues in C
ase 34
ŒCAŒ9269.  Thus, o
n June 7, 2001
, it is u
n-contradicted that Carver proposed to Viola that the Union 
would stop demanding additional compliance issues if R
e-spondent agree
d to negotiate a new collective
-bargaining 
agreement.  The fo
llowing day Viola called Carver and agreed 
to sit down with the Union and meet initially for guidelines and 
to start negotiations.  Viola said he was looking forward to 
negotiations.  V
iola™s testimony that he understood that the 
parties were meeting to set guidelines if we were going to meet 
for ea
rly negotiations is contradicted by his stat
ements in later 
conversations with Carver in which Viola said he was looking 

forward to negoti
ations.  The parties initially agreed to meet on 
June
 18,
 2001
, to discuss ground rules for negotiations but the 
meeti
ng was r
escheduled for July
 3, 2001.  
 The parties met on July 3, 2001.  Present for the U
nion were 
Carver, Mendolusky, Union President John Flynn
, and unit 
employee negotiating committee members Angela Lamb, Linda 

Cox, and Helen Huskes.  Present for Respo
ndent were its
 At-torney Arthur Kaufman (Kaufman), Viola
, and Thompson.
 The meeting commenced with Mend
olusky giving a history 
of the parties™ relationship to date as well as the Union™s goals 

for negotiations.  Kaufman then stated that Respondent™s pu
r-pose
 for meeting with the Union was to reinstate the wages 
rescinded pursuant to the Board™s Order and if the wages were 
rescinded then Respondent would possibly co
nsider going into 
negotiations.  Kaufman admi
tted Respondent was wrong in 
granting wage increase
s without ba
rgaining but that the Union 
had, ﬁno right to cast stones at the sons for the sins of the f
a-thers.ﬂ  Carver interrupted and said there had been an agre
e-ment to enter negotiations for a new co
ntract.  Kaufman said 
he, ﬁdidn™t care about going in
to negotiations that they were 
there only to get the rescinded wages back and then he told us 
to m
ake him an offer.
ﬂ  At that point
, the Union broke for a 
caucus and prepared a proposal to give Respondent that all 
employees receive wage i
ncreases.
 Kaufman 
admitted that he said, ﬁ
[I]
f he wanted to open up 
negotiations
Šopen up the contract now and start neg
otiations 
that as a sign of good faith he should
Šwell the Union should 

pull back on the
Šthey should allow us to put back into effect 
the wages hat were cut
 for the people pursuant to the NLRB™s 
dec
ision.ﬂ  Kaufman repeated that he said, ﬁ
[I]
f they wanted to 
start bargaining for a new contract before that date, then I 
23  GC Exh. 23.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 574 would want the wages put back for the people that we took the 
wages away from and then we co
uld start ba
rgaining.  
 Viola admitted the purpose of the July 3 meeting was to set 
ground rules for early neg
otiations for a new collective
-bargaining agre
ement. He also admitted that Kaufman stated 
that a basic ground rule for bargaining, ﬁwas that the w
ages had 
to be restored first b
efore we could, we could, you know, move 
on.  That was like the first step in moving forward.ﬂ  
 Judge Edelman credited Carver™s testimony of the July 3 
meeting, finding it was corroborated by Cox and Med
olusky.  
On the other
 hand Judge Edelman did not credit Kau
fman™s 
version of the July 3 meeting, concluding that Kaufman™s te
s-timony was evasive and that Viola co
rroborated not Kaufman 
but Carver™s testimony.  I will follow Judge Edelman™s cred
i-bility resolution of the July 3 
meeting testimony as it is su
p-ported by the weight of the evidence.
 On August 14, 2001, Viola sent a memo
24 to all employees 
that noted the Labor Board notified Respondent that a deautho
r-ization petition was being put on hold pending r
eview of a 
claim by th
e Union that Respondent was not in co
mpliance 
with the NLRB order, ﬁ
. . . 
in that (Respondent) should have 
further reduced the wages of certain employees.ﬂ  A
ttached to 
the memo was a letter from Mendoluksy to the R
egion stating 
its position concerning com
pliance as well as a letter from 
Howard to the Region giving Respondent™s position.
 In September 2001, during an exchange over insu
rance for 
employee Dee Hammond, Carver told Viola that e
mployees did 
not make a lot of money at Regency House.  Viola replied
, ﬁWe 
all know why we don™t make a lot of money at Regency 
House.ﬂ  Carver said it was not fair to blame the U
nion that it 
was not the Union who broke the law.  Carver later shared this 
conversation with other unit employees.  
 On November 13, 2001, Kaufma
n wrote
25 to Mendolusky 
stating that Respo
ndent was withdrawing recognition from the 
Union effective February 19, 2002, due to a m
ajority of the 
members of the bargaining unit no longer wishing represent
a-tion by the Union.  Later on November 15, 2001
, Viola
 wrote a 
memo to all employees stating that it was withdrawing recogn
i-tion from the Union.
26 Respondent has refused to engage in 
further collective bargai
ning for a successor collective
-bargai
ning agreement.
 On February 19, 2002, Respondent a
nnounced
27 that 
it was 
restoring the wages that had been rescinded in co
mpliance with 
the Board™s Order d
ated, April 9, 2001, in C
ase 34
ŒCAŒ9269, 
that it was granting other wage in
creases for RNs, LPNs, 
CNAs, housekeeping, l
aundry
, and d
ietary employees and that 
it was im
plementing an adjustment for hiring rates.  In addition 
Respondent admitted in its answer that it instituted new shifts 

and a weekend bonus.  Respondent admitted all of these chan
g-es were made without giving notice to or bargaining with the 
Union.
 24 GC Exh. 24.
 25 GC Exh. 25.
 26 GC Exh. 26.
 27 GC Exh. 31.
 3. The r
equests for i
nformation
 On September 12 and October 3, 2001, the Union r
equested 
information concerning the hire date, job classification, job title 
as of 
February 14, 1991
, job description as of 
September 12, 
2001
, and rates of pay as of 
December 2000
, February 14, 
2001,
 and 
September 12, 2001,
 of Jolanta Buczynski as well as 
addresses for four other employees.
28  On about Oct
ober 3, 
2001, Respondent handwrote a response to the Union™s request 
for information provi
ding the addresses of the four employees 
but only the date of hire and job classification for Buczy
nski.
29 On about September 14, 2001, Carver made a written request 
of Respondent for information necessary for collective bargai
n-ing.
30  The Union
 requested 34 items.  
On Oct
ober
 11,
 2001, 
Respondent re
plied in wri
ting
31 to the Union™s September 14 
request for information and refused to provide information 
concerning turnover rates, a list of retirees with their names, 
ages, gender, type of retirement years of credited pension se
r-vice, amount of pension, 
year of retirement and what options 
were exercised under the pension plan, the current weighted 
straight time hour rate for the bargaining unit, the average hou
r-ly earning, average weekly earnings and average weekly hours 
worked, the total compensations pe
r hour, inclu
ding straight 
time hourly rate and all fringe benefits exclusive of required 
costs, the amount of co
mpensation to Respondent by owners of 
Canteen machines, the total wages paid to per diem employees 
annually since the date of the current colle
ctive
- bargaining 
agreement, the cost of fringe benefits, a list of all materials and 
chemicals by trade or code name and generic chemical name 
handled by or to which employees may be e
xposed in their 
work environment, the amount of total monthly insurance
 pre-mium charged for the last 
3 years and a list of persons retired 
since the last contract with date of hire, date of retirement 

amount of benefits
, and options exe
rcised.
 On October 10, 2001, the Union requested the R
espondent 
provide information concern
ing Respondent™s wee
kend bonus 
policy.
32  On October 24, 2001
, the Union clarified and reite
r-ated its information request of September 14, 2001.
33  On N
o-vember 4, 2001,
34 the Union requested Respondent pr
ovide all 
verbal and written warnings issued to emplo
yees in the past 
2 years, including the name of the person disciplined and for 
what reason.  None of the information requested has been pr
o-vided.
 4. The solicitation of g
rievances
 On about October 19 and 20, 2001, Trish Thomas, 
director 
of 
human 
resources, 
and Gina Pruhenski, 
human 
resources 
service 
manager of National Healthcare
, met with several 
groups of bargaining unit employees.  In the meeting Carver 
attended
, Thomas asked employees if they had any co
ncerns.  
Employees raised issues about eyeglass presc
riptions, shift 
differentials, and temporary employees. Thomas ended the 
28 GC Exh. 28.
 29 Id.
 30 GC Exh. 27.
 31 GC Exh. 27A.
 32  GC Exh. 29.
 33  GC Exh. 39.
 34  GC Exh. 30.
                                                                                                                        REGENCY HOUSE OF WAL
LINGFORD
, INC
. 575 meeting by sa
ying that she would take the employees™ problems 
and try to do what she could with them.  In the meeting atten
d-ed by dietary aide Derrick Sabo (Sabo)
, Thomas asked emplo
y-ees what they would like to see ha
ppen.  Sabo asked a question 
about vision insurance.  Other employees asked about pay.  In 
this meeting Thomas also explained the process by which e
m-ployees could decertify the Union.  Thomas said she would 
look into the i
ssues the employees raised.  LPN Linda Short 
(Short) a
ttended another of the employee meetings.  At this 
meeting Th
omas said the reason for the meeting was to get 
employee sugge
stions to make Regency House a better place to 
work.  After employees raised co
ncerns about pay check info
r-mation and staffing, Thomas said she would bring the emplo
y-ee concerns to the appropriate people and get back to the e
m-ployees later.  LPN Linda Cox was at yet another of Th
omas™ 
meetings.  Thomas said she to listen to employee 
concerns.  
Employees discussed that there were too many temporary e
m-ployees, too much paperwork and not enough time to get the 

job done.  E
mployees raised questions about getting a raise.  
Thomas said she had heard what the employees had to say and 

would g
et back to them.
 Thomas testified that it is her general practice at e
mployee 
meetings that she cannot promise to fix anything but that she 
will take employee information back to management.
 Pruhenski testified that she took word for word notes of the 
Octo
ber 19 and 20, 2001 employee meetings.
35  However
, a 
cursory glance at the notes reflects that they are summ
aries that 
are replete with editorial comments and assumptions by 
Pruhenski.  Moreover, she could not recall key facts co
ncerning 
the mee
tings.
 Neith
er Pruhenski nor Thomas expressly denied the emplo
y-ees™ testimony concerning the October 19 and 20, 2001 e
m-ployee meetings.  While Thomas stated it was her practice to 

tell employees she could make no promises, she did not state 
she did so at the October 1
9 or 20, 2001 meetings.  
 Sometime shortly after February 19, 2002, Respondent a
n-nounced in a memo
36 to employees that as a result of the Oct
o-ber 19, 2001, employee meetings with Trish Thomas, 
dire
ctor 
of 
human 
resources
, and Gina Pruhenski, 
human 
resources
 service 
manager of National Healthcare, there would be chan
g-es to vision and dental insurance, that notific
ation of the units 
regarding callouts had been resolved, that favoritism in sche
d-uling had been looked into and that overtime would be shared 
equall
y, that staffing and assignments would be distri
buted 
fairly, that reductions in paperwork for the staff would be co
n-sidered, that errors in paychecks had been consi
dered.
 B. The Analysis
 As a means of imposing order upon this analysis, I will di
s-cuss the 
unfair labor practice allegations as they appear in the 
complaint.
 1. Subparagraphs 12(b) through (g) of the complaint
 The 
General Counsel alleges that Respondent denigrated the 
Union by blaming the Union for demanding wage rescissions 
ordered by the Board
 in Case 34
ŒCAŒ9269.
 35  GC Exhs.
 36 and 37.
 36 GC Exh. 32.
 It is well established that a Respondent that engages in a plan 
of denigrating or disparaging a union with the goal of unde
r-mining employee support for the union violates Se
ction 8(a)(1) 
of the Act.  
Davis Electric Wallin
gford Corp
., 318 NLRB 375 
(1995); 
Albert Einstein Medical Center
, 316 NLRB 1040 
(1995); 
J.L.M., Inc.,
 312 NLRB 304 (1993).
 In the instant case
, it is necessary to look at the totality of 
Respondent™s conduct to evaluate if Respondent engaged in a 
course of conduct aimed
 at undermining the employee su
pport 
for the Union through disparagement or denigration.  
 After the Board ordered Respondent to rescind wage i
n-creases given to new employees and to extant employees ma
k-ing less than new employees and to bargain in good fai
th with 
the Union, Respondent embarked on a campaign to di
scredit 
and undermine the Union and blame them for the effect of R
e-spondent™s unlawful conduct.  After the Union demanded that 

Respondent rescind the unlawful wage increases, Respo
ndent, 
replied in 
writing through its counsel, Howard, on March 20, 
2001
, that in demanding enforcement of the Board Order the 
Union was harming its me
mbers.  Respondent cast itself not in 
the role of lawbreaker but as champion of the bargaining unit 
members.  
 After Carver
 admonished Respondent™s counsel for blaming 
the Union for the wage r
escission, on April 6, 2001, Howard 
replied in writing again blaming the Union for punis
hing its 
members by having their wages reduced.  Howard added,
  It is peculiar that while most unio
ns pride themselves on hel
p-ing the members they represent, your union has chosen as its 

legacy to punish it me
mber by having their wages reduced.
  Howard™s letter was followed by an April 25, 2001 Viola 
memo to all employees blaming the Union for the wage 
resci
s-sion, attaching a copy of Carver™s letter demanding co
mpliance 
with the Board Order.  
 Again on April 30, 2001, Viola wrote to Carver and placed 
the responsibility for wage rescission on the Union.  On May 4, 
2001, Viola reiterated that it was the Un
ion™s respons
ibility for 
injuring employees stating, ﬁIf you draw such ‚lines in the 
sand™ you will only cause your me
mbers, the employees of this 
facility, to suffer.ﬂ  Viola then said he was fixing no blame but 
said, ﬁThe inescapable fact is that the res
cission of i
ncreased 
wage rates and bonuses is neither the choice of R
egency House 
nor the majority of our employees.ﬂ
  On May 10, 2001, Viola wrote to the Union:
  Your attempt to inflame an already tense situation acco
m-
plishes nothing and I choose not to 
be involved in those ta
c-tics. . . . However, I should point out that as someone who is 
the represent
ative of the Regency House employees, you have 
an obligation to serve the interests of 
all
 the employees, not 
just the more senior employees of which you ar
e one. . . 
. As 
you know, the National Labor Relations Board gave the U
n-ion the right to insist that the wage increases given to the e
m-ployees with less than five (5) years seniority be rescinded
  . . . . Accordingly, Regency will implement your request to
 rescind the wages of the affected employees.  However, we 

should all be cognizant of the fact that this rescission presents 
an unexpected hardship for many of our employees who d
e-
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 576 pend on a specific income level.  Therefore, I am requesting 
that you agree 
to have the rescission announced now but e
f-fective July 1, in order to provide the affected employees ad
e-
quate notice and opportunity to make necessary adjustments 
to their budgets
 . . . . Be assured that when negotiations co
m-mence . . . 
. Regency will mak
e reinstitution of the wage i
n-crease, with retroactivity, a high priority.
  It is apparent that Respondent again sought to lay blame for the 
unlawful wage increases on the Union and thereby unde
rmine 
the Union™s support among its members.
 At the July 3, 20
01 negotiation meeting, Respondent™s cou
n-sel, Kaufman, admitted R
espondent was wrong in granting 
wage increases without bargaining but consistent with R
e-spondent™s efforts to undermine the Union again blamed the 
Union for the wage resci
ssion by saying that
 the Union had, 
ﬁno right to cast stones at the sons for the sins of the f
athers.ﬂ  
 On August 14, 2001
, Viola made a direct appeal to emplo
y-ees in the form of a memo suggesting the Union was further 

attempting to reduce employees™ wages noting the L
abor B
oard 
notified Respondent that a deauthorization petition was being 
put on hold pending review of a claim by the Union that R
e-spondent was not in compliance with the NLRB order, ﬁin that 
(Respondent) should have further reduced the wages of certain 
employee
s.ﬂ  
 In September 2001, during an exchange over insu
rance for 
employee Dee Hammond, Carver told Viola that e
mployees did 
not make a lot of money at Regency House.  Viola replied, ﬁWe 

all know why we don™t make a lot of money at Regency 
House.ﬂ
 Repeated at
tempts to blame the Union for employees™ loss of 
money has been held to be denigration in violation of Section 
8(a)(1) of the Act.  
Billion Dollar Oldsmobile
-Toyota
, 260 
NLRB 745, 754 (1982).  Each of the letters and oral stat
ements 
detailed above was dire
cted to bargaining unit emplo
yees.  
Contrary to its assertion
,37 Respondent™s oral statements, le
t-ters
, and memos had widespread circulation among bargai
ning 
unit employees with the intended effect of creating heightened 

animosity, dissatisfaction
, and host
ility towards and discoura
g-ing support for and causing disaffection from the Union and 

violated Section 8(a)(1) of the Act as alleged in subpar
agraphs 
12(b) through (g) of the complaint.  
Parkview Furn
iture Mfg. 
Co., 284 NLRB 947 (1987). 
 2. In subparagrap
h 12(a) of the co
mplaint
 Counsel for the General Counsel alleges that Respondent v
i-olated Section 8(a)(1) of the Act by denigrating the U
nion by 
delaying implementation of the Union™s request to r
escind the 
wage increases as required by the Board Order fro
m April 25, 
2001
, until mid May 2001.
 On April 9, 2001
, the Bo
ard issued its Order in Case 34
ŒCAŒ9269 adopting the February
 21, 2001 decision of 
Admini
s-trative Law J
udge Michael Marchionese finding that Respon
d-ent violated Section 8(a)(1) and (5) of the Ac
t by granting wage 
37 There is no evidence that the denigrating documents and co
m-ments were not communicated to the petition signers.  In fact two den
i-grating memos issued by Viola were sent to all employees.
 increases to bargaining unit employees and ordered R
espondent 
to rescind the wage increases upon the Union™s r
equest.
 On April 12, 2001
, the Union formally demanded that R
e-spondent rescind the wage i
ncreases unlawfully granted.  On 
May 2
0, 2001
, Respondent implemented the wage r
escission 
after a period of negotiation between Respondent and the Union 

over whether to hold the wage rescission in abeyance in e
x-change for early 
bargaining for a new collective
-bargaining 

agre
ement.  
 Counsel fo
r the General Counsel contends that by seeking 
delay of the wage resci
ssion, Respondent denigrated the Union 
by making it look weak in the eyes of bargaining unit emplo
y-ees.
 The alleged delay covered a period of 38 days.  I am not pe
r-suaded that the mere p
assage of 
5 weeks, that i
ncluded delay 
attributed to the Union™s consideration of Respondent™s pr
o-posal to bargain, to be the e
ssence of Respondent™s denigration 
of the U
nion.  As discussed above, Respondent™s effort to make 
the Union the scapegoat for the
 bargaining unit employees™ loss 
of wages pursuant to Respondent™s unlawful conduct as found 
by the Board was the conduct calculated to dimi
nish the Union 
in the employees™ eyes.  It is not the mere passage of time that 
made the Union appear impotent in th
e eyes of bargaining unit 
employees but rather it was Respo
ndent™s campaign of shifting 
responsibility for the wage resci
ssion from itself to the Union.  
Moreover, I find no case law on point that establishes the mere 
passage of 38 days in impl
ementing a B
oard Order constitutes 
denigration of a union.  I will recommend dismissal of this 

portion of the complaint.
 3. Paragraph 13 of the complaint
 The 
General Counsel alleges that on or about July 3, 2001
, Respondent insisted, as a condition of bargaining with 
the U
n-ion for a successor collective
-bargaining agreement, that the 

Union agree to restore the wage increases that had been r
e-scinded effective May 14, 2001
, purs
uant to the Board Order.
 Section 8(d) of the Act imposes upon employers and unions 
the mutual 
obligation to:
  Meet at reasonable times and confer in good faith with r
espect 
to wages, hours, and other terms and conditions of emplo
y-ment, or the negotiation of an agreement . . .
 . Provided, That 
where there is in effect a collective bargaining agreeme
nt  . . . no party to such contract shall terminate or modify such 
contract, unless the party desiring such termination or modif
i-ca
tion
Š  (1) 
serves a written notice upon the other party to the co
ntract 
of the proposed termination or modification sixty day
s prior to 
the expiration date thereof. . .
 .   The Board has held that there is nothing to prevent the pa
r-ties from mutually agre
eing to reopen a contract t
o start early 
negotiations and,
 ﬁIf they do agree on an early r
eopening, they 
are subject to the sa
me sta
ndards of good
-faith bargaining as if 
the co
ntract expressly 
provided for such op
ening.ﬂ 
General 
Electric Co.
, 173 NLRB 253, 256 (1968)
; enf
d. as 
mod
ified 
General Electric Co.
 v. NLRB
, 412 F.
2d 512 (
2d Cir. 1969); 
Detroit Newspaper Agency
, 326 NLRB 7
00 fn
. 8 (1998)
,                                                             REGENCY HOUSE OF WAL
LINGFORD
, INC
. 577 revd. on other grounds
 Detroit Typographical Union No. 18 v. 
NLRB
, 216 F.3d 109 (D.C.
 Cir. 2000).
  While Respondent was under no obligation to enter into ea
r-ly negotiat
ions for a successor collective
-bargaining agre
ement, 
the record is cle
ar that it expressly agreed to do so in e
xchange 
for the Union™s concession that it would not pursue further 
rescission remedies in co
mpliance with the Board™s Order in 
Case 34
ŒCAŒ9268.  Having so committed itself to early neg
o-tiations, Kaufman™s insistenc
e that the U
nion had to agree to 
restore the wages rescinded pursuant to the Board™s Order b
e-
fore bargaining could commence, evidenced bad faith and a 

viol
ation of Section 8(a)(5) and (
d) of the Act as a party may 
not unilaterally impose conditions upon ba
rgaining.  
Caribe 
Stable Co.,
 313 NLRB 877, 888
Œ890 (1994); 
Laredo Packing 
Co.
, 254 NLRB 1, 18
Œ19 (1981).
 4. Paragraph 14 of the complaint
 The 
General Counsel alleges that Respondent, by Thomas, 
violated the Act on or about October 19, 2001, at its faci
lity by:
  a. Soliciting employee complaints and grievances, promised its 
employees increased benefits and improved terms and cond
i-tions of employment if they rejected the Union as their 
 bargaining repr
esentative
 The Board has held that in cases involving the
 solicitation of 
grievances by an employer in the context of a union organizing 
campaign that it is not 
so much the solicitation of the grievan
c-es that constitutes the coercive conduct but rather the i
mplicit 
promise to remedy them.  
Sacr
amento Recycling &
 Transfer 
Station
, 345 NLRB 
564
 (2005); 
Doane Pet Care, DPC,
 342 
NLRB 
1116 fn. 2 (2004).  
 Morover, the Board adheres to the proposition that granting 
or promising benefits during an organizing campaign are meant 

to improperly influence employees™ choice i
n the selection of a 
representative.  In order to val
idate the promise of benefits an 
employer must demonstrate a legitimate business reason for the 
timing of a promise or grant of benefits du
ring an organizing 
campaign.  
KOFY TV
-20, 332 NLRB 771 (2000).  
See also 
McAllister Towing & Transportation Co.,
 341 NLRB 
394
 (2004).  
 The window period for filing a decertification petition 
among Respondent™s bargaining unit employees was Oct
ober 
23ŒNovember 21, 2001.  Counsel for the General Counsel co
n-tends that si
nce the petition
38 to decertify the Union was being 
circulated among bargaining unit employees between October 

18 and N
ovember 6, 2001, the circumstances were analagous to 
an organizing campaign where the Board prohibits an employer 
from improperly influenc
ing employees™ choice in the sele
ction 
of a representative.  The evidence reflects that Respondent was 
aware of the decertification petition and e
ncouraged it. Thus, at 
the October 19, 2001 meeting with employees Thomas e
x-plained to employees the process o
f decertification.  In add
i-tion
, Thomas explained the decertification process to superv
i-sors at about the same time.  It is apparent from Viola™s test
i-mony that as early as May 2001 he was aware that bargaining 
38 R. Exh. 1.  A decertification petition 
was filed on November 13, 
2001, in Case 34
ŒRDŒ289.
 unit e
mployees were dissatisfied with the Uni
on and wanted to 
get rid of it and said in testimony that:
  But there is only, there is only about 80 or 85 people in the 

bargaining unit.  I had 38 on the list.  That means I only nee
d-ed six more that I knew of, that weren't on the list that would 
have pu
t me over.
  Viola™s testimony unmistakably establishes that he knew in 
May 2001 that he needed only six more employees for a dece
r-tification petition to be filed.  Thus, Thomas™ October 2001 

meetings with employees, the timing of the meeting immediat
e-ly be
fore the window period for filing a decertification pet
ition, 
her solicitation of grievances and her explanation of the decert
i-fication process to both employees and ma
nagement, reflect 
that Respondent was well aware that it could influence bargai
n-ing unit
 employees selection of a representative
.39  I find there 
was no past practice of soliciting employee grievances by R
e-spondent nor was there a legitimate business purpose in solici
t-ing employee complaints about their working conditions.  I find 
that Thomas 
solicitation of grie
vances at the October 19 and 20, 
2001 employee meetings violated Se
ction 8(a)(1) of the Act.
 b. Bypassing the Union and dealt dire
ctly with its employees in 
the u
nit concerning wages, hours, and terms and co
nditions 
 of employment
 The d
uty to bargain compels an employer to reco
gnize, ﬁthat 
the statutory representative is the one with whom [the emplo
y-er] must deal in conducting bargaining negoti
ations, and that it 
can no longer bargain directly or indirectly with the emplo
y-ees.ﬂ  
General 
Electric Co., 
150 NLRB 192, 194 (1964).  See 
also 
Dayton Newspapers 
339 NLRB 
650 (2003).  
The Board 
has held that solicitation of grievances and direct dealing with 
employees over working conditions erodes the position of the 
designated bargaining represen
tative and violates Section 
8(a)(1) and (5) of the Act.  
Allied Signal, Inc
., 307 NLRB 752, 
753 (1992).  
 Thomas October 19
Œ20, 2001 meetings with employees 
where she solicited grievances and implied that they would be 
remedied was direct dealing with barg
aining unit employees 
concerning terms and conditions of employment and violated 
Section 8(a)(1) and (5) of the Act.
 5.  Paragraph 15 of the complaint
 It is alleged that the Union made the following r
equests for 
information:
 39 That the purpose of Thomas™ October 19
Œ20, 2001 meetings with 
employees was for the purpose of soliciting and remedying grie
vances 
concerning terms and conditions of employment is confirmed in Vi
o-
la™s 
February 19, 2002 memo to employees that said  as a result of the 
October 19, 2001 employee meetings with Trish Thomas, director of 
human resources, and Gina Pruhenski, human resources service mana
g-
er of N
ational Healthcare, there would be changes to vision 
and dental 
insurance, that notification of the units regarding callouts had been 

resolved, that favoritism in scheduling had been looked into and that 
overtime would be shared equally, that staffing and assignments would 

be distri
buted fairly, that reducti
ons in paperwork for the staff would be 
considered, that errors in paychecks had been considered.
                                                                                                                         DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 578 a. 
The September 14, 2001 reque
st for info
rmation necessary 
for collective bargaining.
 The Supreme Court has held that e
mployers have a duty to 
furnish relevant inform
ation to a union representative during 
contract negotiations.  
NLRB v. Truitt M
fg.
 Co., 351 U.S. 149 
(1956).  This oblig
ation extends beyond contract n
egotiations 
and applies to administration of the contract, including grie
v-ance processing.  
NLRB v. Acme Indu
strial Co.
, 385 U.S. 432 
(1967); 
Ormet Alum
inum Mill Products, 
335 NLRB 788, 790 
(2001).  In order for the obligatio
n to furnish information to 
attach there must be a request made and the information r
e-quested must be relevant to the union™s colle
ctive
-bargaining 
need.  
Saginaw Control & Eng
ineering, Inc
., 339 NLRB 
541 (2003).  An ambiguous request may not be denied by 
an e
m-
ployer rather the employer is under an obligation to seek clar
i-fication.  
International Protective Services, Inc
., 339 NLRB  
701 (2003).
 With respect to this request for information, it is clear that 
the information sought was clearly relevant to the 
conduct of 

collective bargaining for a new contract.  Despite its Oct
o-ber
 11, 2001 response to provide limited information, no info
r-mation was provided to the Union.
 b. 
The September 12 and October 3, 2001 requests for info
r-mation regarding J
olanta Buczyns
ki Other than her job tile and hire date, Respondent provided 
none of the other info
rmation requested.  The information was 

plainly relevant in the Union™s responsibility for contract a
d-ministration.
 c. 
The October 10, 2001 request for information concerni
ng bonus policy when employees work four consecutive wee
kends
 None of the information was provided to the Union.  The i
n-formation was relevant to the Union™s obligation in co
ntract 
administration.
 The November 4, 2001 request for all verbal and written 
war
nings for the last 
2 years, with employees™ names and the 
offense for which the warning was 
given.
 No information was 
supplied concerning this request rel
e-vant to administration of the extant contract.  
 All of the information requested above was relevant 
to co
l-lective bargaining or contract administration.  Respo
ndent™s 
contention that it was precluded from providing the r
equested 
information due to the petition it received from employees ind
i-cating they no longer wished repr
esentation by the Union is 
misp
laced.  Despite the petition, the Union had an ongoing 
obligation to represent unit employees and to admini
ster the 
extant collective
-bargaining agreement.  Moreover, R
espondent 
had ample time to respond to the request for inform
ation of 
September 14, 2001
, for the purpose of entering into collective 

bargaining for a successor contract.  Its r
efusal to provide the 
information requested in complaint subparagraphs 15(a) 

through (d) violated Section 8(a)(1) and (5) of the Act as a
l-leged.
 6. Paragraphs 18 and 1
9 of the complaint
 It is alleged that on or about November 13, 2001
, Respon
d-ent withdrew recognition of the Union as the exclusive bar
gai
n-ing representative of the u
nit employees effective Febr
u-ary
 19, 2002, and since November 14, 2001
, has refused to 
barg
aining with the Union concer
ning the terms of a collective
-bargaining agreement to succeed the agreement expiring on 
February 19,
 2002.
40 In 
Levitz Furniture
, 333 NLRB 717 (2001), the Board esta
b-lished rules for determining when an employer may la
wfully 
wit
hdraw recognition from a union.  The Board held that an 
employer may ﬁunilaterally withdraw recognition only by a 
showing that the union has, in fact, lost support of a majority of 
the employees in the bargaining unit.ﬂ
41  An e
mployer may 
lawfully withdraw 
recognition from a union only when it has 
not committed unfair labor practices that tend to undermine the 
employees™ support for the union
.42 In the instant case, I have found that Respondent committed 
numerous unfair labor practices including denigr
ation o
f the 
Union, direct 
dealing with employees, solicitation of grievan
c-es, and refusal to bargain.  These kinds of unfair labor pra
ctices 
have been found by the Board to have the tendency to unde
r-mine bargaining unit employees™ support for the union and 

meet 
the four part test of 
Master Slack Corp
., 271 NLRB 78 
(1984).  
Kentucky Fried Chicken
, 341 NLRB 69 (2004); 
Quazite Corp
., 315 NLRB 1068 (1994), e
nf. denied 87 F.
3d 
493 (D.C. Cir. 1996);
 Detroit Edison Co
., 310 NLRB 564 
(1993);
 Suzy Cu
rtains, Inc.,
 309 NLRB
 1287 (1992), remanded 
19 F.3d 11 (4th Cir. 1994), decision su
pplemented 318 NLRB 
391 (1995)
, enf
d. 106 F.
3d 391 (4th Cir. 1997).  
 In 
Master Slack
, supra 
at 84, in determining if employer u
n-fair labor practices tended to u
ndermine bargaining unit support 
for the union, the Board has said it will look at the length of 
time between the unfair labor practices and the withdrawal of 
recognition, the nature of the vi
olation, the tendency of the 
violation to cause employee disaffection and the effect of the 
unlaw
ful conduct on employee morale, organizational activity
, and me
mbership in the union.
 Here
, the unfair labor practices involving dispa
ragement of 
the Union occurred on a co
ntinuing basis from March 2001 
through September 2001.  The disparagement was fo
llow
ed, 
while the petition to remove the Union was being circulated, 

with direct dealing and solicitation of grievance unfair labor 
practices in October 2001.  These unfair labor practices formed 
a continuum up to the signing of the pet
ition to remove the 
Unio
n and cannot be viewed in isolation.
 The nature of the unfair labor practices is such that it goes to 
the heart of the relationship between the Union and its me
m-
bers.  Respondent embarked on a clear course designed to cr
e-ate conflict between bargaining uni
t emplo
yees and the Union 
by assigning blame for the unlawful wage increases to the U
n-ion rather than Respondent.  The solicit
ation of grievances and 
direct dealing likewise were designed to demonstrate the ine
f-40 In its supplemental posthearing brief dated September 29, 2006, 
the Charging Party contends that the signatures on the decertif
ication 
petition presented t
o Respondent in N
ovember 2001 was never properly 
authenticated by Respondent.  In finding that the petition was tainted by 
Respondent™s unfair labor practices, the authentication of the signatures 
is rendered moot.   
 41 Levitz, 
supra
 at 729.
 42 Id. at fn. 1
.                                                             REGENCY HOUSE OF WAL
LINGFORD
, INC
. 579 fectiveness of the Union and create discord a
mong unit e
m-ployees. 
 The unfair labor practices, described above, were d
esigned to 
and did in fact create e
mployee dissatisfaction and discord.  
Thus, the tendency of these unfair labor practices by their n
a-ture caused employee dissatisfaction, resul
ting 
in the petition 
seeking the Union™s removal as bargaining re
presentative.  All 
four 
Master Slack
 requirements are thus satisfied.  
 In view of Respondent™s unremedied unfair labor pra
ctices 
which have undermined bargaining unit members™ support for 

the Uni
on, I find Respondent could not lawfully withdraw 
recognition from the Union on November 13, 2001, effective 
February 19, 2002.  By doing so, Respondent has violated Se
c-tion 8(a)(1) and (5) of the Act as alleged.  Moreover, by refu
s-
ing to bargain with the 
Union over a success
or collective
-bargaining agreement, Respo
ndent has further violated Section 
8(a)(1) and (5) of the Act.
 7.  Paragraph 20 of the complaint
 The 
General Counsel alleges that since on or about February 
19, 2002, Respondent has i
mplemented t
he following changes 
in the terms a
nd conditions of employment of u
nit employees:
  (a) instituted a weekend bonus;
 (b) increased general wages and star
ting rates;
 (c) restored wage increases which had been rescinded in 
compliance with the 
Board™s Order in 
Case No. 34
ŒCAŒ9269; 
and
 (d) instituted new shifts.
  After Respondent unlawfully withdrew recognition from the 
Union on Nove
mber
 13, 2001, effective February 19, 2002, it 
implemented changes to bargaining unit terms and conditions 

of employment including i
nst
itution of a week
end bonus, i
n-creased wages, restor
ation of the wages increases rescinded in 
compliance with the Board Order in
 Case 34
ŒCAŒ9269 and 
new shifts.  These changes were admitted or stipulated to by 
Respondent.  I find that these unilateral ch
anges were made 
wit
hout affording the Union notice or opportunity to bargain 
and violate Section 8(a)(1) and (5) of the Act.
 CONCLUSIONS OF 
LAW 1. 
Respondent has engaged in conduct in violation of Section 
8(a)(1) and (5) of the Act by denigrating the Union
, by solici
t-ing grievances from bargaining unit employees, by b
ypassing 
the Union and dealing directly with bargaining unit employees 
concerning terms and conditions of employment, by withdra
w-ing recogn
ition from the Union, by refusing to bargain with the 
Union concerning a successor contract, by making unilateral 
changes to employees™ terms and conditions of e
mployment 
and by refusing to provide information to the Union.
 2. 
The above are unfair labor practices affecting commerce 
within the meaning of Se
ctions 2(6), (7)
, and (8) of the Act.
 REMEDY
 In its post
hearing briefs, the Charging Party requests a broad 
order, costs
, and fees and an extended period of no less than 
1 year of bargaining before the Union™s majority status may be 

challenged.  
 Where an emp
loyer has unlawfully withdrawn recognition 
from an incumbent union, the Board requires the employer to 

resume bargaining for a reasonable period of time before the 
union™s majority status can be challenged.  In 
Lee Lumber & 
Building Mat
erial Corp
., 334 NLR
B 399 (2001), the Board 
found that a period of no less than 6 months nor more than 12 
months would be a reaso
nable period of time. 
  In 
Lee Lumber,
 supra 
at 399, the Board stated that:
  Whether a ﬁreasonable period of timeﬂ is only 6 months, or 
some longer
 period up to 1 year, will depend on a multifa
ctor 
analysis. Under that analysis, we shall consider whether the 
parties are bargaining for an initial agreement, the complexity 
of the issues being negotiated and the parties' bargaining pr
o-cedures, the total
 amount of time elapsed since the co
m-mencement of bargaining and the number of bargaining se
s-sions, the amount of progress made in negotiations and how 
near the parties are to agreement, and the presence or absence 
of a ba
rgaining impasse.
  The ultimate is
sue in deciding what constitutes a ﬁreasonable 
period of timeﬂ is ﬁwhether the union has had enough time to 
prove its mettle in negotiations, so that when its representative 
status is questioned, the employees can make an informed
 choice, without the taint
 of the employer's prior unlawful co
n-duct.ﬂ
43 In the instant case the parties are not bargaining for an initial 
contract, there has been no bargaining and no i
mpasse, and 
there is no evidence that the issues are particularly difficult or 
complex.  The fact 
that an inordinate period of time has elapsed 
since Respondent withdrew recognition and refused to bargain 
with the Union, under the circumstances of this case, is not 
entirely Respondent™s fault.  A
ccordingly, I recommend that 
Respondent re
cognize and bar
gain with the Union for a period 
of no less than 
6 months, during which time the Union™s majo
r-ity status may not be cha
llenged.
 While the Board has authority to assess Respondent with 
lit-igation costs and union e
xpenses, it will do so only where the 
Respo
ndent™s defenses are frivolous.  
Pratt Towers, Inc.
, 338 
NLRB 61 (2002).  Like the judge in 
Pratt Towers,
 I am not 
persuaded that R
espondent™s defenses were frivolous.
 As long 
as the defenses raised by the Respo
ndent are debatable and not 
frivolous, the rem
edy of litigation costs and union e
xpenses is 
inappropriate.  Under this standard, I find that extraordinary 

remedies in this case are unwa
rranted.
 The Union also seeks a broad Order herein requiring the R
e-spondent to cease and desist from violating the Ac
t in ﬁany 
other ma
nner.ﬂ The Board in 
Hickmott Foods
, 242 NLRB 1357 
(1979)
, stated that an order is warranted only when a respon
d-ent is shown to have a proclivity to violate the Act or has e
n-gaged in such egregious or widespread misconduct as to 
demonstrat
e a general disregard for the e
mployees' fundamental 
statutory rights
 In Case 34
ŒCAŒ9269
, the Board found that Respondent un
i-laterally changed terms and conditions of employment by 

gran
ting wage increases. In this case
, the Respondent again 
made unila
teral
 changes to employees™ terms and conditions of 
43 Lee Lumber, 
supra
 at 405.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 580 employment, including resto
ring the wage increases the Board 
had ordered rescinded, bargained in bad faith, disparaged the 

Union, solicited grievances dealt directly with employees, u
n-lawfully withdrew recogni
tion from the Union, made unila
teral 
changes to employees™ terms and conditions of emplo
yment
, and refused to provide information.  I find that Respo
ndent has 
demonstrated a proclivity to violate the Act by repeatedly ma
k-ing changes in employees™ terms and
 conditions of employment 
thus undermining the Union™s su
pport among the bargaining 
unit and thus meets the standard under 
Hickmott 
warranting a 
broad order.  Therefore, because of the nature of the unfair 
labor practices found here, and in order to make e
ffective the 
interdependent guarantees of Section 7 of the Act, I re
commend 
that the Respondent be ordered to refrain from in any other 

manner abridging any of the rights guaranteed e
mployees by 
Section 7 of the Act. 
 Having found that the Respondent has e
ngaged in certain u
n-fair labor practices, I shall recommend that it be o
rdered to 
cease and desist and to take certain affirmative action d
esigned 
to effectuate the purposes of the Act.
 [Recommended Order omitted from publication.]
   